Ames, C.
For a recital of the circumstances out of which this case arose, reference is made to the opinion of this court in Moore v. Box Butte County, ante, p. 561, submitted in connection herewith. Section 9178, Ann. St., is as follows: “The coroner shall cause the dead body of each deceased person which he is caused to view to be delivered to the friends of the deceased, if there be any, but if there be none, he shall cause the body to be decently buried and the expenses shall be paid from any property belonging to the deceased, or if there be none, from the county treasury, by warrant drawn thereon.” It is not disputed that the circumstances of the deceased were such as described in the foregoing section of the statute, nor that the appellant, at the direction of the coroner, caused the body to be decently buried, nor that a claim which hi' presented to the county board for compensation for his services and expenses in the premises is reasonable in amount; but the claim was rejected by the board, and, upon appeal, by the district court, solely upon the ground that the coroner was without jurisdiction to make the inquest, or, at least, that the latter was unnecessary. We have stated in the opinion mentioned why we think that such a defense, even if in any case it should be upheld as against' the coroner, would not be available to defeat the claims of jurors and witnesses for their fees, and we are of opinion- that, for substantially the same reasons, an undertaker will be protected to the amount of his reasonable compensation for his services and expenses, at least when he is not shown to have acted in conscious bad faith.
We recommend, therefore, that the judgment of the district court be reversed and a new trial granted.
Oldham and Epperson, CC., concur.
By the Court: For the reasons stated in the foregoing-opinion, the judgment of the district court is reversed and a new trial granted.
Reversed.